Case 1:20-cv-02761-AT Document 11 Filed 04/06/20 Page 1 of 2
           Case 1:20-cv-02761-AT Document 11 Filed 04/06/20 Page 2 of 2



        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

        8.      If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0292 and must e-mail a
stipulation of discontinuance, voluntary dismissal, or other proof of termination to the Orders and
Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: April 6, 2020
       New York, New York




                                                    2
